     Case 2:20-cv-03585-FMO-RAO Document 23 Filed 09/21/20 Page 1 of 3 Page ID #:110




       Youssef H. Hammoud (SBN: 321934)
1
       L. Tegan Rodkey (SBN: 275830)
2      PRICE LAW GROUP, APC
       6345 Balboa Blvd., Suite 247
3
       Encino, CA 91316
4      T: (818) 600-5596
       F: (818) 600-5496
5      E: youssef@pricelawgroup.com
6
       E: tegan@pricelawgroup.com
       Attorneys for Plaintiff,
7      Jorge Hernandez
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA

10
       JORGE HERNANDEZ,                           Case No.: 2:20-cv-03585-FMO-RAO
11
                    Plaintiff,                    STIPULATION FOR DISMISSAL
12
       v.                                         WITH PREJUDICE AS TO
                                                  DEFENDANT OPORTUN, INC.
13
       OPORTUN, INC.,
14
                   Defendant.
15

16

17

18
             Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jorge Hernandez
19

20     (“Plaintiff”) and Defendant Oportun, Inc. (“Oportun”), by and through

21     undersigned counsel, hereby stipulate that this action and all claims and defenses
22
       asserted therein be dismissed with prejudice as to Defendant Oportun. The parties
23
       shall bear their own attorneys’ fees and costs.
24

25     ///




                                                -1-
     Case 2:20-cv-03585-FMO-RAO Document 23 Filed 09/21/20 Page 2 of 3 Page ID #:111




                                               RESPECTFULLY SUBMITTED,
1

2                                              PRICE LAW GROUP, APC
3
       Dated: September 21, 2020               By: /s/ Youssef H. Hammoud
4                                              Youssef H. Hammoud (SBN: 321934)
                                               PRICE LAW GROUP, APC
5                                              6345 Balboa Blvd, Suite 247
6
                                               Encino, CA 91316
                                               T: (818) 600-5596
7                                              F: (818) 600-5496
                                               E: youssef@pricelawgroup.com
8
                                               Attorneys for Plaintiff,
9                                              Jorge Hernandez
10

11     Dated: September 21, 2020               By: /s/ Timothy Johnson
                                               Timothy Johnson (Bar No. 66333)
12                                             BARRON & NEWBURGER, P.C.
13
                                               1970 Old Tustin Ave., Second Floor
                                               Santa Ana, CA 92705
14                                             Telephone: (714) 832-1170
                                               Facsimile: (714) 832-1179
15
                                               E-mail: tjohnson@bn-lawyers.com
16                                             Attorneys for Defendant,
                                               Oportun, Inc.
17

18
                                 SIGNATURE CERTIFICATION
19
             Pursuant to L.R. 5-4.3.4(a)(3), I hereby attest that I have on file all
20
       signatories listed, on whose behalf this filing is submitted, concur with the contents
21
       of this filing and have authorized the filing.
22
       Dated: September 21, 2020                    PRICE LAW GROUP, APC
23

24                                                  By: /s/ Youssef H. Hammoud
                                                    Youssef H. Hammoud
25                                                  Attorneys for Plaintiff, Jorge Hernandez



                                                 -2-
     Case 2:20-cv-03585-FMO-RAO Document 23 Filed 09/21/20 Page 3 of 3 Page ID #:112




                                CERTIFICATE OF SERVICE
1

2            I hereby certify that on September 21, 2020, I electronically filed the
3
       foregoing with the Clerk of the Court using the ECF system, which will send
4
       notice of such filing to all attorneys of record in this matter. Since none of the
5

6
       attorneys of record are non-ECF participants, hard copies of the foregoing have not

7      been provided via personal delivery or by postal mail.
8

9
             /s/ Lia Ruggeri
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                               -3-
